                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Bobby L. Allen,                                    Case No. 0:19-cv-02816-JRT-KMM

                     Plaintiff,

v.
                                                              ORDER
Capital One,

                     Defendant.


        This Court previously ordered defendants, Capital One Bank (USA), N.A.
(‘Capital One”) to respond to a pending series of motions that collectively make up a
Motion to Amend the Pleadings. (ECF Nos. 17, 19, 20). Capital One has indicated
that it will not oppose the motions and believes that its previously-filed Motion to
Dismiss (ECF No. 7) is moot. The Court granted permission for Mr. Allen to file a
reply to Capital One’s response, but since Capital One does not oppose Mr. Allen’s
Motion to Amend, a reply is no longer necessary or useful for the Court’s decision.

Accordingly, IT IS HEREBY ORDERED that:

     1. Mr. Allen’s Motions to Amend the Pleadings (ECF Nos. 17, 19, 20) are
        GRANTED.
     2. The Clerk of Court is instructed to amend the case caption to replace “Capital
        One” with Capital One Bank (USA), N.A.
     3. Capital One’s Motion to Dismiss (ECF No. 7) is DENIED AS MOOT.
     4. Capital One’s response to the amended pleadings is due 21 days from the date
        of this Order, on or before February 18, 2020.

IT IS SO ORDERED
Date: January 28, 2020                        s/ Katherine Menendez
                                              Katherine Menendez
                                              United States Magistrate Judge
